Undercofler, Chief Justice.
John Lane Dolvin brought this election contest disputing the validity of the results of a referendum permitting the retail sale of liquor in the Town of Siloam, Georgia, by a 71 to 70 vote. Dolvin’s petition was filed in the Greene County Superior Court within five days after the election results were announced. The city made a motion to dismiss Dolvin’s contest on the ground that the trial court was without jurisdiction of the case because the municipal election code requires that a contest to a municipal election must be filed first with the city under Code Ann. § 34A-1501 (a). The trial court agreed and dismissed Dolvin’s petition. He appeals. We affirm.
Code Ann. § 34A-102 provides: "This Code shall apply... to any election to submit a question to the people, and to any other municipal election or primary for any other purpose whatsoever.” Therefore, the contest should have been filed with the city clerk under the provisions of Code Ann. § 34A-1501 (a) of the "Georgia Municipal Election Code,” rather than with the superior court as under Code Ann. § 34-1704 of the "Georgia Election Code.”1 The trial court therefore correctly granted the city council’s motion to dismiss.

Judgment affirmed.


All the Justices concur.

Walton Hardin, for appellants.
Hutcheson & Wynne, Robert M. Wynne, for appellee.

Code Ann. § 34-102 states that this Code "shall not apply to any municipal primary or election.”